DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


These claim limitations (claims 1-13) are the broadest and effortless claim limitations I ever seen in my entire life. Please amend the claims in meaningful way.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al (Fig. 2).
Regarding claim 1, Blair et al (Fig. 2) discloses an amplifier circuit comprising the method steps of acquiring (2012) at least one parameter of at least one amplifier module (201) via a measurement data acquisition unit (2012), and analyzing (250) the at least one parameter acquired via a measurement data analyzing unit (2012) so as to predict the probability and or time of default of the at least one amplifier module (201).
Regarding claim 2, wherein the at least one parameter is assigned to the operating hour of the amplifier module (see specification).
Regarding claim 3, wherein the at least one parameter is assigned to a temperature of the amplifier module in combination with another parameter of the at least one amplifier module (see specification).
Regarding claim 4, wherein the other parameter corresponds to the operating hours of the amplifier module (see specification).
Regarding claim 5, wherein the at least one parameter is assigned to a transistor parameter such as an input level, a drain current and or a gate current (see specification).
Regarding claim 7, wherein the time dependent behavior of the at least one parameter is analyzed (see specification).
Regarding claim 8, wherein the at least one parameter is compared with a comparison parameter being of the same type (see specification).
Regarding claim 9, wherein the comparison parameter is acquired from another amplifier module and/or where the comparison parameter is a previously acquired parameter (see specification).
Regarding claim 10, wherein a notification is output when the analysis yields an upcoming default (see specification).
Regarding claim 11, wherein the notification is displayed on a display (see specification).
Regarding claim 13, wherein the at least one parameter acquired and/or the analysis result is transmitted by telemetry and/or wherein the at least one parameter acquired and/or the analysis result is accessed via a web interface (see specification).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blair et al (Fig. 2) in view of Reed (Fig. 1A).
Blair et al (Fig. 2) discloses all the limitations in claim 6 except for that the gate current is a common gate current of the amplifier module. Reed (Fig. 1A) discloses an amplifier circuit comprising a common gate transistor (Q2) which produces a common gate current for the amplifier module (Fig. 1A). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the common gate transistor at the output terminal of Blair et al (Fig. 2), such as taught by Reed (Fig. 1A) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 14-20 are allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843  
	#2675